PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                         No. 11-4054
MICHAEL DEFONTE BERNARD,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
            James C. Fox, Senior District Judge.
                    (7:09-cr-00050-F-1)

                Argued: December 6, 2012

                Decided: February 28, 2013

  Before SHEDD, DIAZ, and THACKER, Circuit Judges.



Affirmed by published opinion. Judge Thacker wrote the
majority opinion, in which Judge Shedd joined. Judge Diaz
wrote a dissenting opinion.


                        COUNSEL

ARGUED: Juan A. Arteaga, SIMPSON THACHER &
BARTLETT, LLP, New York, New York, for Appellant.
Yvonne Victoria Watford-McKinney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina,
2                  UNITED STATES v. BERNARD
for Appellee. ON BRIEF: William T. Russell, Jr., Jeffrey E.
Baldwin, SIMPSON THACHER & BARTLETT, LLP, New
York, New York, for Appellant. Thomas G. Walker, United
States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


                           OPINION

THACKER, Circuit Judge:

   Michael Defonte Bernard ("Appellant") appeals the district
court’s decision allowing him to represent himself at trial
despite his questionable mental capacity. Appellant contends
that the Supreme Court’s decision in Indiana v. Edwards, 554
U.S. 164 (2008), established the broad legal principle that
once a borderline competent defendant seeks to represent
himself at trial, the district court must conduct an additional
inquiry and hold the defendant to a higher standard of compe-
tency than that required to stand trial. But Edwards addressed
only the question of whether the Constitution permits a court
to force counsel on a criminal defendant who, although men-
tally ill, is nonetheless competent to stand trial. Id. at 177-78.

Here, however, the district court granted Appellant’s request
to represent himself. As such, this case is more akin to
Godinez v. Moran, 509 U.S. 389 (1993), which held, "the
competence that is required of a defendant seeking to waive
his right to counsel is the competence to waive the right, not
the competence to represent himself." Id. at 399 (emphasis in
original). Because we reject Appellant’s interpretation of
Edwards and are satisfied that the district court applied the
correct legal standard, we affirm.
                  UNITED STATES v. BERNARD                  3
                              I.

                             A.

   Appellant has a long history of mental illness. Emotionally
and physically abused as a child, Appellant has suffered for
many years from severe depression and mental illness, includ-
ing chronic schizophrenia and paranoia. He has attempted sui-
cide at least three times and has been involuntarily committed
to mental health institutions on at least four separate occa-
sions. On many of these occasions, Appellant was found to be
abusing cocaine and marijuana to cope with his mental illness.

   On April 22, 2009, the grand jury returned an indictment
charging Appellant with, among other things, possessing with
the intent to distribute and conspiring to possess with the
intent to distribute 50 kilograms or more of marijuana, and
possessing a firearm in furtherance of a drug trafficking
offense. After concerns were raised respecting Appellant’s
mental condition, the district court ordered that he be evalu-
ated. A government psychologist recommended Appellant be
found incompetent to stand trial because of his schizophrenia,
paranoid delusions, and disorganized thought processes. On
October 7, 2009, the district court held a competency hearing
during which it found Appellant incompetent and ordered him
to receive treatment.

   In a report dated March 22, 2010, a second government
psychologist recommended Appellant be found competent to
stand trial because the antipsychotic, antidepressant, and
antianxiety medication Appellant was taking enabled him to
sufficiently understand the judicial proceedings against him
and to assist his counsel.

   On June 4, 2010, the district court held a second compe-
tency hearing wherein it addressed Appellant’s competency to
stand trial and defense counsel’s motion to withdraw, which
4                     UNITED STATES v. BERNARD
was based on Appellant’s request to proceed pro se.1 After
defense counsel told the district court, "we do not oppose a
finding that [Appellant] is competent to stand trial," defense
counsel addressed Appellant’s request to represent himself as
follows:

     There’s a case called United States v. Morano, M-O-
     R-A-N-O, which says that if they—the court uses the
     same standard in determining whether a defendant is
     competent to waive assigned counsel.

     And since that standard has been met, I believe that
     you could find that he is competent to waive counsel.
     And he does have a motion that he wants to bring to
     the court’s attention, that he wants to appear pro se
     and have me assigned as standby counsel.

     Judge, I have warned him about it, but that’s his feel-
     ing. He feels very strongly about it, and I’ve not
     been able to educate him or advise him that I don’t
     think it’s in his—actually in his total best interest.
     And so that’s the motion that he wants the court to
     hear today.

J.A. 62-63.2 The district court thereafter engaged in colloquy
with Appellant concerning Appellant’s request to waive coun-
sel.3 The court granted defense counsel’s motion to withdraw
   1
     Although the psychologist who conducted the second evaluation of
Appellant and found him competent to stand trial was aware of Appel-
lant’s expressed desire to represent himself, she did not specifically opine
on his competency to waive his right to counsel and represent himself.
   2
     Citations to the "J.A." refer to the Joint Appendix filed by the parties
in this appeal.
   3
     Appellant points to one statement in particular from this colloquy that
he now says demonstrates his clear incompetence. During his second com-
petency hearing, Appellant told the district court, "I can have a field day
with these boys [prosecutors] in court." J.A. 73.
                   UNITED STATES v. BERNARD                      5
and granted Appellant’s request to waive counsel, though
Appellant consented to retaining standby counsel.

   The district court subsequently held a bench conference
with counsel for the Government and defense counsel to dis-
cuss Appellant’s competency going forward. The court told
counsel, "I’m frank to say that I’m not real comfortable with
this." J.A. 82. Regarding Appellant’s competency to stand
trial, the district court further recognized, "the situation today
may not be the same tomorrow. . . . It’s sort of a fluid situa-
tion." Id. at 84. The court elaborated,

    I mean, you know, competency or the question of
    insanity has a temporal quality. It has a qualitative
    aspect and a quantitative aspect. Some people can be
    perfectly rationale [sic]. . . . And as of this moment,
    I’m satisfied, but I cannot tell you that I will be at
    any time in the future. . . . It’s temporal, but also this
    sort of thing can vary from shades of white to black
    and go through a lot of degrees of gray. . . . And
    that’s something that you can’t make a firm
    evaluation—a firm and permanent evaluation of that
    is engraved in stone.

Id. at 85-86.

   In this posture, the case proceeded to trial. During trial,
Appellant was, among other things, able to make opening and
closing statements, testify, and have his case re-opened in
order to conduct an examination of a law enforcement officer
who he had previously declined to cross-examine during the
Government’s case-in-chief. Yet, Appellant made no objec-
tions during the Government’s case-in-chief, and failed to
question two of the witnesses or call witnesses on his own
behalf.

  Ultimately, the jury deliberated for 12 minutes before find-
ing Appellant guilty on all charges. On October 6, 2010, the
6                     UNITED STATES v. BERNARD
district court convened a sentencing hearing, during which
Appellant was fully represented by his former standby counsel.4
However, the court was quickly forced to continue the pro-
ceeding after it became clear that Appellant’s mental condi-
tion was wholly compromised at that time.5 At the reconvened
sentencing hearing, held on January 5, 2011, the district court
sentenced Appellant to 180 months imprisonment.6 He now
appeals.

                                     B.

   Appellant raises two principal issues on appeal. First, he
argues the district court erred when it allowed him to exercise
his right to self-representation at trial. He claims the court
wrongly conflated the legal standards for assessing his com-
petency to stand trial and his competency to represent himself
at trial, the latter of which he alleges is more rigorous follow-
ing Edwards. In this vein, Appellant also maintains the dis-
trict court abused its discretion by failing, during trial, to sua
sponte reconsider its findings that Appellant was competent to
stand trial and waive counsel. Second, Appellant contends his
trial counsel rendered ineffective assistance by incorrectly
arguing that Appellant’s competence to waive counsel at trial
was governed by the same standard as his competence to
stand trial.
    4
     The record does not indicate whether the district court had by this time
appointed his former standby counsel as counsel (over Appellant’s wishes)
or whether Appellant himself made the decision. See J.A. 358-60; 368-85
(arguments of defense counsel at sentencing hearing).
   5
     A review of the record of the hearing indicates that Appellant consis-
tently spoke out of turn, was unresponsive to the court and counsel, used
profanities and racial slurs, and threw the Bible when asked to swear the
oath. See J.A. 355-367.
   6
     Appellant’s former standby counsel represented him in full at the sec-
ond hearing as well. Again, the record is not clear whether the district
court forced counsel on Appellant during this proceeding or whether
Appellant himself made the decision to proceed with counsel.
                      UNITED STATES v. BERNARD                             7
                                     II.

   Because Appellant presents these arguments for the first
time on appeal, we review for plain error. See United States
v. Olano, 507 U.S. 725, 732 (1993). To establish plain error,
Appellant must show that the district court erred, that the
error was plain, and that it affected his substantial rights. Id.
at 734. With regard to the third element of that standard,
Appellant must show that the alleged error actually "affected
the outcome of the district court proceedings." Id.7
  7
    Our dissenting colleague rejects the application of plain error review,
concluding, "when a defendant requests to proceed pro se at a competency
hearing, he has sufficiently put his competency at issue to preserve a claim
of invalid waiver of counsel." Post at 21-22. Regardless of the merits of
this view, we need not reach it in light of the facts here. In this case, far
from leaving Bernard to his own devices during the Faretta proceedings,
defense counsel initiated and actively participated in the discussion with
the court regarding Bernard’s request to represent himself and his own
corresponding motion to withdraw. See J.A. 62-64, 75, 79, 82-86. And as
the dissenting opinion correctly notes, Bernard’s counsel failed to object
to the court’s decision or make mention of Edwards during the proceed-
ings. For us, this ends the matter and commands plain error review.
   But our good colleague claims that because defense counsel’s motion
to withdraw was pending at the time the court found Bernard competent
to waive counsel, "[f]or all practical purposes then, it was Bernard who
was making the operative decisions at the competency hearings." Post at
22 n.3. We disagree. In our view, defense counsel continued as Bernard’s
counsel of record until the district court granted the defendant’s request to
represent himself and appoint defense counsel as standby counsel, a ruling
that occurred late in the hearing. See J.A. 82. Indeed, the record indicates
no decision on defense counsel’s motion to withdraw until that moment.
Accordingly, we look to not only the defendant, but to his counsel, who
for much of the hearing actively participated with full representational
authority. The dissent concedes that defense counsel "bears substantial
responsibility" for allowing the alleged error to pass without objection. We
agree and conclude that, at a minimum, his failure to preserve the claim
of invalid waiver warrants plain error review.
8                 UNITED STATES v. BERNARD
                             III.

                              A.

   We begin with the fundamental tenet that a criminal defen-
dant has a Sixth Amendment right to self-representation. See
Faretta v. California, 422 U.S. 806, 819, 821 (1975). Such a
person may waive the right to counsel and proceed at trial pro
se only if the waiver is (1) clear and unequivocal, (2) know-
ing, intelligent, and voluntary, and (3) timely. See United
States v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000) (col-
lecting cases). Even so, "the Faretta right to self-
representation is not absolute, and ‘the government’s interest
in ensuring the integrity and efficiency of the trial at times
outweighs the defendant’s interest in acting as his own law-
yer.’" Id. at 559 (quoting Martinez v. Court of Appeal of Cal.,
528 U.S. 152, 162 (2000)).

   The Supreme Court first addressed the issue of competency
to waive counsel in Godinez v. Moran, 509 U.S. 389 (1993).
In that case, the defendant pleaded guilty in Nevada state
court to three counts of first-degree murder. Id. at 391. After
he was found competent to stand trial, the defendant sought
to discharge his attorneys and enter guilty pleas. Id. at 392.
The trial court found that the defendant had waived counsel.
Id. at 393. The court then sentenced him to death on all three
counts, and two were affirmed on appeal. Id. In federal habeas
proceedings, however, the Ninth Circuit concluded that com-
petency to waive constitutional rights requires a higher level
of mental functioning than that required to stand trial. Id. at
394. The Supreme Court disagreed, rejecting "the notion that
competence to plead guilty or to waive the right to counsel
must be measured by a standard that is higher than (or even
different from)" the trial competency standard. Id. at 398. It
concluded, "the competence that is required of a defendant
seeking to waive his right to counsel is the competence to
waive the right, not the competence to represent himself." Id.
at 399 (emphasis in original).
                      UNITED STATES v. BERNARD                            9
   Edwards did not alter this holding. There, the Supreme
Court elaborated on the parameters of Godinez. As in this
case, Edwards sought to waive counsel and exercise his right
of self-representation; however, in contrast to the present
case, the Indiana trial court found the defendant competent to
stand trial but not competent to waive counsel. See Edwards,
554 U.S. at 167-69. The defendant proceeded with the assis-
tance of counsel, and the jury convicted him. Id. at 169. The
Indiana Supreme Court reversed the convictions, reasoning
that Godinez required the state trial court to allow the defen-
dant to represent himself. Id. Indiana petitioned for a writ of
certiorari, which the Supreme Court granted to address
"whether the Constitution permits a State to limit [a] defen-
dant’s self-representation right by insisting upon representa-
tion at trial-on the ground that the defendant lacks the mental
capacity to conduct his trial defense unless represented." Id.
(emphasis supplied). The Court concluded that states indeed
have that right. Id. at 174.8

   Edwards first explained that Godinez addressed only the
level of competency required to waive the right to counsel
when the defendant intends to enter a guilty plea and, accord-
ingly, that a different standard may be used when the defen-
dant asserts his right to self-representation to defend himself
at trial. See id. at 172-73. The Court also emphasized that
Godinez involved a state trial court that had permitted the
defendant to represent himself, whereas in the case at hand,
a state trial court denied the defendant that right. Id.

   Thus, the Court reiterated that under Godinez, it is constitu-
tional for a state to allow a defendant to conduct trial proceed-
  8
   The Seventh Circuit has observed that while Edwards expressly dealt
with a state court proceeding, its rule applies to federal courts with equal
force. See United States v. Berry, 565 F.3d 385, 291-92 (7th Cir. 2009)
(explaining that if both state and federal courts are bound to uphold the
right to a fair trial and the right to self-representation, it follows that
Edwards applies to federal courts equally); United States v. Ferguson, 560
F.3d 1060, 1067 n.3 (9th Cir. 2009) (same).
10                    UNITED STATES v. BERNARD
ings on his own behalf when he has been found competent to
stand trial. Id. On the other hand, the state may insist on coun-
sel and deny the right of self-representation for defendants
who are "competent enough to stand trial . . . but who still
suffer from severe mental illness to the point where they are
not competent to conduct trial proceedings by themselves."
Id. at 178.

   Edwards did not adopt a specific standard in this regard,
but instead recognized that the trial court is often in the best
position to make individualized assessments of mental com-
petency. Id. at 177. Thus, after Edwards, at least one relevant
consideration for a district court in determining whether or
not to force counsel on a mentally ill defendant is whether a
defendant who is otherwise able to satisfy the competence
standard may nevertheless be "unable to carry out the basic
tasks needed to present his own defense without the help of
counsel." Id. at 175-76. See Dusky v. United States, 362 U.S.
402, 402 (1960).9

   But that is not the situation in this case: as in Godinez, here,
the district court granted Appellant’s request to waive his
right to counsel. To the extent Appellant suggests the district
court was constitutionally compelled to deny him the right,
Edwards announces no such rule. By its plain terms, Edwards
held only, "the Constitution permits States to insist upon rep-
resentation by counsel for those competent enough to stand
trial . . . but who still suffer from severe mental illness to the
point where they are not competent to conduct trial proceed-
ings by themselves." Id. (emphasis supplied). This language
is permissive rather than a pronouncement of a requirement in
these circumstances. Thus, while the district court was not
  9
    Dusky provides the test for mental competence, which asks whether the
defendant "has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding—and whether he has a ratio-
nal as well as factual understanding of the proceedings against him." Id.
at 402.
                      UNITED STATES v. BERNARD                          11
compelled to find Appellant competent to waive his right to
counsel simply because the court had found him competent to
stand trial, it does not follow that the district court was barred
from doing so.10 To the contrary, Edwards itself reaffirmed
that a court may constitutionally permit a defendant to repre-
sent himself so long as he is competent to stand trial. See id.
at 173 ("For another thing, Godinez involved a State that
sought to permit a gray-area defendant to represent himself.
Godinez’s constitutional holding is that a State may do so. But
that holding simply does not tell a State whether it may deny
a gray-area defendant the right to represent himself—the mat-
ter at issue here." (emphases in original)). Appellant conceded
at oral argument that no court has read Edwards differently.11

   At bottom, Edwards does not stand for the proposition that
a state must deny the right of self-representation to a defen-
dant of questionable mental competence or that district courts
must conduct an additional "Edwards" inquiry into the com-
petency of every defendant who requests to proceed pro se. It
is therefore permissible for a trial court, having found a men-
tally ill defendant competent to stand trial, to determine him
  10
      We reached this same conclusion in a recent unpublished decision.
See United States v. Wiggins, No. 11-5125, 2012 WL 3291733 (4th Cir.
Aug. 14, 2012) (unpublished) ("[W]e decline to transform Edwards’s per-
missive holding into the rigid edict that Wiggins requests.").
   11
      Indeed, as we do here, several circuits have interpreted Edwards to
confer discretion, not to impose a new duty. See United States v.
DeShazer, 554 F.3d 1281, 1290 (10th Cir. 2009); United States v. Turner,
644 F.3d 713, 724 (8th Cir. 2011) ("Edwards clarified that district court
judges have discretion to force counsel upon the discrete set of defendants
competent to stand trial but incompetent to represent themselves. It does
not mandate two separate competency findings for every defendant who
seeks to proceed pro se." (citation omitted)); Berry, 565 F.3d at 391 ("The
Constitution may have allowed the trial judge to block his request to go
it alone, but it certainly didn’t require it." (emphasis omitted)); United
States v. Posadas-Aguilera, 336 F. App’x 970, 975-76 n.5 (11th Cir. 2009)
(same); United States v. VanHoesen, 450 F. App’x 57, 61 (2d Cir. 2011)
(recognizing the same without deciding).
12                 UNITED STATES v. BERNARD
to be competent to waive his Sixth Amendment right to coun-
sel.

                              B.

   Turning to the particular facts before us, we first recognize
that the district court "will often prove best able to make more
fine-tuned mental capacity decisions, tailored to the individu-
alized circumstances of a particular defendant." Edwards, 554
U.S. at 177.

   In the present case, the district court was keenly aware of
Appellant’s mental condition, having committed him for eval-
uation and subsequent treatment, held two competency hear-
ings to determine his competency to stand trial, engaged him
in colloquy to determine his competency to waive counsel,
and presided over his trial. In determining Appellant’s compe-
tency to waive his right to counsel, the district court asked
Appellant if he understood that the medical staff had found
him competent to stand trial and to assist his attorney, if he
wanted to represent himself, and if he wanted defense counsel
to act as standby counsel. Appellant answered in the affirma-
tive to each of these questions, and the district court was in
the best position to observe his demeanor and make judg-
ments about his mental abilities.

   Appellant claims that his severe mental illness was demon-
strated when he told the district court that he could "have a
field day with these boys [prosecutors] in court." J.A. 73.
However, defendants who choose to represent themselves
often do so because they believe they are more capable than
trained attorneys to conduct their own defense. See United
States v. Ladoucer, 573 F.3d 628, 633 (8th Cir. 2009) ("[A]
court is not required to ensure the defendant is capable of rep-
resenting himself as well as a trained and experienced lawyer,
only that he understands the risks involved in representing
himself and that he has knowingly and intelligently chosen
self-representation." (internal quotation marks omitted)).
                      UNITED STATES v. BERNARD                           13
Here, the district court informed Appellant of the risks
involved in self-representation and urged him multiple times
not to represent himself. For instance, the district court
advised Appellant that he "would be far better defended by a
trained lawyer than [he could] be by [himself]" and asked if
he still desired to represent himself "in light of all the difficul-
ties of representing [himself] and in light of the penalties that
[he] might suffer." J.A. 81. The district court subsequently
found Appellant had knowingly waived his right to counsel.

   Appellant also asserts that the district court’s reservations
respecting its decision not to force counsel on Appellant
counseled against permitting him to represent himself. This
may be so, but like the district court, we must take a wide
view of the proceedings and Appellant’s condition at the time.
See Beck v. Angelone, 261 F.3d 377, 391 (4th Cir. 2001).
Indeed, it appears from the record that a reason the district
court was not comfortable with Appellant’s self-
representation was because, among other reasons, "compe-
tency or the question of insanity has a qualitative aspect and
a quantitative aspect." J.A. 85. Nonetheless, the district court
was satisfied "as of this moment" that Appellant was compe-
tent, indicating that it would be particularly attentive to any
change in Appellant’s condition. Id.12

   The district court’s satisfaction as to Appellant’s compe-
tence to waive counsel and represent himself was justified
throughout the trial because Appellant was able to make
opening and closing statements, testify, and have his case re-
opened to conduct an examination of a law enforcement offi-
  12
     The district court appropriately recognized the temporal aspect to the
issue of competency. See Drope v. Missouri, 420 U.S. 162, 181 (1975)
("Even when a defendant is competent at the commencement of his trial,
a trial court must always be alert to circumstances suggesting a change
that would render the accused unable to meet the standards of competence
to stand trial."); Beck, 261 F.3d at 387 ("Even if a petitioner is mentally
competent at the beginning of the trial, the trial court must continually be
alert for changes which would suggest that he is no longer competent.").
14                    UNITED STATES v. BERNARD
cer. The district court remained alert to Appellant’s behavior,
and, in fact, when the court observed at the first sentencing
hearing that Appellant’s mental functioning had become com-
promised, it committed Appellant for evaluation and treat-
ment and rescheduled the sentencing hearing, and heard
arguments at sentencing from Appellant’s former standby
counsel. In light of these circumstances and the record as a
whole, we find no error.

   Even so, Appellant argues that we should reverse because
the district court was, in his view, unaware of the Edwards
decision. It is true that Edwards was never referenced during
any of the proceedings below. In particular, Appellant draws
our attention to defense counsel’s statements during Appel-
lant’s second competency hearing, during which defense
counsel stated to the court as follows:

       There’s a case called United States v. Morano, M-O-
       R-A-N-O, which says that if they — the court uses
       the same standard in determining whether a defen-
       dant is competent to waive assigned counsel.

       And since that standard has been met, I believe that
       you could find that he is competent to waive counsel.
       And he does have a motion that he wants to bring to
       the court’s attention, that he wants to appear pro se
       and have me assigned as standby counsel.

J.A. 62-63.13 The district court did not respond to defense
counsel’s statements or immediately thereafter engage the
lawyers concerning whether the standard for mental compe-
tency to waive the right to counsel was different than that
required to stand trial. In any event, Appellant’s contention
that we should reverse because the district court did not spe-
cifically mention or discuss Edwards is of no moment
  13
    While it is not clear from the record, defense counsel was likely refer-
ring to Godinez v. Moran, 509 U.S. 389 (1993).
                   UNITED STATES v. BERNARD                   15
because, as explained above, Appellant is simply wrong as to
the import of that case to the facts we face here. Edwards
does not require district courts to impose an additional stan-
dard of competency when a defendant found competent to
stand trial seeks to waive his right to counsel. It only permits
them to do so.

   Based on the foregoing, we conclude the district court did
not err, let alone plainly err, in finding Appellant competent
to waive his right to counsel.

                               C.

   Turning to the district court’s decisions during trial, Appel-
lant claims the court was required to sua sponte reconsider its
decision that Appellant was competent to stand trial and
waive counsel. We review for plain error.

   Title 18, United States Code, Section 4241(a) provides that
the district court shall conduct a competency hearing and/or
order the defendant to undergo a psychiatric evaluation "if
there is reasonable cause to believe that the defendant may
presently be suffering from a mental disease or defect render-
ing him mentally incompetent . . . ." 18 U.S.C. § 4241(a).
Whether "reasonable cause" exists is a question left to the
sound discretion of the district court. See United States v.
Mason, 52 F.3d 1286, 1289 (4th Cir. 1995). Reasonable cause
may be established through "evidence of irrational behavior,
the defendant’s demeanor at trial, and medical opinions con-
cerning the defendant’s competence." Id. at 1290. Notably,
"the presence of some degree of mental illness is not to be
equated with incompetence. . . ." Hall v. United States, 410
F.2d 653, 658 (4th Cir. 1969); see also United States v. Tay-
lor, 437 F.2d 371, 375-76 (4th Cir. 1971). Rather, as noted,
the legal test for competency is whether the defendant "has
sufficient present ability to consult with his lawyer with a rea-
sonable degree of rational understanding—and whether he has
16                 UNITED STATES v. BERNARD
a rational as well as factual understanding of the proceedings
against him." Dusky, 362 U.S. at 402.

   In this case, we cannot say Appellant’s behavior during his
trial called into question the district court’s decisionmaking
concerning Appellant’s competency to stand trial and waive
counsel. Appellant’s failure to object during the Govern-
ment’s case-in-chief, question two of the witnesses, call wit-
nesses on his own behalf, or otherwise "think like a lawyer"
did not render him mentally incompetent. See United States
v. Ahrendt, 560 F.3d 69, 74 (1st Cir. 2009); see also Burket
v. Angelone, 208 F.3d 172, 192 (4th Cir. 2000) ("Likewise,
neither low intelligence, mental deficiency, nor bizarre, vola-
tile, and irrational behavior can be equated with mental
incompetence to stand trial."). In fact, Appellant’s mental
state did not show marked decline until the sentencing hearing
on October 6, 2010.

   While Appellant did act in ways that may arguably appear
bizarre or irrational, such behavior does not invariably compel
a finding of incompetency. See id. The district court was in
the best position to observe Appellant and its determinations
during trial are entitled to deference, especially where, as
here, the district court was acutely alert throughout trial to
Appellant’s condition.

   Ultimately, because district courts are in the best position
to make competency determinations, which at bottom rely not
only on a defendant’s behavioral history and relevant medical
opinions, but also on the district court’s first-hand interactions
with, and observations of, the defendant and the attorneys at
bar, we appropriately afford them wide latitude. See Edwards,
554 U.S. at 177; Mason, 52 F.3d at 1289; United States v.
Banks, 482 F.3d 733, 743 (4th Cir. 2007) ("We defer so to the
district court because it is in a superior position to adjudge the
presence of indicia of incompetency. . . ."). After thorough
consideration of the proceedings below, we are satisfied that
the district court did not abuse its discretion in these matters.
                     UNITED STATES v. BERNARD                  17
                                 D.

   Finally, we address whether trial counsel rendered ineffec-
tive assistance by arguing that Appellant’s competence to rep-
resent himself at trial was governed by the same standard
governing his competence to stand trial. We review de novo
a criminal defendant’s claim that his Sixth Amendment right
to effective assistance of counsel was violated. See United
States v. Tucker, 603 F.3d 260, 262 (4th Cir. 2010). We may
address this contention on direct appeal only if the lawyer’s
ineffectiveness conclusively appears from the record. See
United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.
2006).

   As we have explained, Edwards by its terms is not directly
implicated in this case. Accordingly, the heightened standard
discussed in Edwards, which applies when the district court
considers whether to force counsel on a severely mentally ill
defendant competent to stand trial but who wishes to repre-
sent himself, does not control. Even if we were to read
Edwards as Appellant does—and as no other circuit has done
—defense counsel’s alleged ineffectiveness does not conclu-
sively appear from the record. Indeed, there is no indication
that the district court credited defense counsel’s allegedly
flawed argument. Appellant’s claim of error in this regard
thus fails.

                                IV.

     For the foregoing reasons, the judgment of the district court
is

                                                    AFFIRMED.

DIAZ, Circuit Judge, dissenting:

  I agree with my colleagues that Indiana v. Edwards, 554
U.S. 164 (2008) imparts discretion, not a duty, allowing dis-
18                    UNITED STATES v. BERNARD
trict courts to apply a higher mental competency standard
when deciding whether a defendant may waive his right to
counsel. But the district court here simply was unaware of
that discretion when it considered whether Bernard—who had
a history of severe mental illness—should be allowed to pro-
ceed pro se. The majority nevertheless disclaims any error
because Edwards permits a court to choose to apply the same
competency standard to pro se defendants. But there can be
no greater abuse of discretion than to reach a permissible
result believing it to be mandatory, for that is not an act of
discretion at all.

     I respectfully dissent.1

                                    I.

   It is undisputed that Bernard has an extensive history of
paranoid schizophrenia and depression, and that a psycholo-
gist certified that medical treatment—consisting of antipsy-
chotic, antianxiety, and antidepressant drugs—restored his
mental competency in the spring of 2010. But as the majority
observes in passing, this mental health evaluation found Ber-
nard competent to stand trial, not conduct one. Even then, the
evaluation did so with qualification. It conveyed doubts that
Bernard’s mental competency would persist, suggesting that
his "history of noncompliance with prescribed treatment
[would] almost certainly be a problem in the future." J.A. 468.
The psychologist also limited her recommendation to Ber-
nard’s ability "to assist his attorney in his own defense if he
chooses to do so." J.A. 468.

  Before the second competency hearing in this case, Bernard
moved to proceed pro se, while defense counsel moved to
withdraw from the case. Addressing Bernard’s competence to
proceed pro se, counsel said the following to the district court:
  1
   Because I would reverse the judgment on this basis alone, I do not dis-
cuss the other issues raised by Bernard’s appeal.
                   UNITED STATES v. BERNARD                  19
    There’s a case called United States v. Morano, . . .
    which says that if they—the court uses the same
    standard in determining whether a defendant is com-
    petent to waive assigned counsel.

    And since that standard has been met, I believe that
    you could find that he is competent to waive counsel.
    And he does have a motion that he wants to bring to
    the court’s attention, that he wants to appear pro se
    and have me assigned as standby counsel.

J.A. 63. While it is unclear, counsel appeared to be referring
to Godinez v. Moran, 509 U.S. 389 (1993), which held that
the same competency standard to stand trial governs when a
district court considers whether a defendant may represent
himself. After Edwards, however, it is now clear that courts
may apply a higher standard of competency to "gray area"
defendants seeking to waive their right to counsel. 554 U.S.
at 172, 175. At Bernard’s arraignment approximately one
month later, counsel again misstated the law on this issue.
J.A. 105.

   The district court accepted counsel’s incorrect statement of
the law and proceeded towards arraignment under the
assumption that Bernard was competent to waive counsel and
represent himself because he was competent to stand trial.
Other than summarily concluding that Bernard had knowingly
waived his right to counsel and that he would therefore be
permitted to proceed pro se, the court did not reach an inde-
pendent determination of Bernard’s competency to do so, stat-
ing only: "Well, I find him competent to stand trial." J.A. 82
(emphasis added). But even after granting Bernard’s motion,
and relegating Bernard’s former lawyer to standby counsel,
the district court expressed doubt about Bernard’s compe-
tency to represent himself, stating, "I’m frank to say that I’m
not real comfortable with this." J.A. 82. Standby counsel
expressed similar concern, telling the district court, "I’m just
20                 UNITED STATES v. BERNARD
really worried about him, whether he’s really competent to
waive the attorney issue." J.A. 83.

   These concerns proved prescient given Bernard’s perfor-
mance during the trial. To put it charitably, Bernard did not
manage his pro se defense well. He rambled during open and
closing statements, and offered self-inculpatory explanations
for his behavior on the night of November 5, 2007. Bernard
cast himself as an undercover agent for the Brunswick County
police, explaining that his criminal conduct was an elaborate
ploy to attract police attention to the real drug traffickers that
were present in the neighborhood. As one might have
expected, the jury convicted Bernard.

                               II.

   The majority, without discussion, applies plain error review
to the question of whether Bernard should have been allowed
to represent himself, despite the fact that for Bernard to have
preserved the issue in the manner the majority expects, he
would have had to (1) recognize his own mental infirmities,
and (2) object to his own motion to proceed pro se.

   Whether to apply plain error review in this context is an
open question for this court, and our sister circuits have given
different answers. Compare United States v. DeShazer, 554
F.3d 1281, 1288 (10th Cir. 2009) (applying plain error review
to challenge to pro se competency), and United States v. Van-
Hoesen, 450 F. App’x 57, 61 (2d Cir. 2011) (unpublished)
(same), with United States v. McBride, 362 F.3d 360, 365-66
(6th Cir. 2004) (noting the open question of whether plain
error or de novo review applies to challenges to a Faretta
waiver), and United States v. Erskine, 355 F.3d 1161, 1166
(9th Cir. 2004) (applying de novo review to challenges to
Faretta waiver).

  Plain error review applies only when a defendant fails to
preserve his argument through a "contemporaneous objec-
                     UNITED STATES v. BERNARD                 21
tion." See Fed. R. Crim. P. 51(b); United States v. Smith, 640
F.3d 580, 586 (4th Cir.), cert. denied, 132 S. Ct. 430 (2011).
Rule 51(b) provides: "If a party does not have an opportunity
to object to a ruling or order, the absence of an objection does
not later prejudice that party." We have noted that the Federal
Rules do not take a "formulaic approach" to the contempora-
neous objection rule, see United States v. Lynn, 592 F.3d 572,
577 (4th Cir. 2010), and other courts have declined a rigid
application of the rule as well, see United States v. Gapinski,
561 F.3d 467, 473-74 (6th Cir. 2009); Erskine, 355 F.3d at
1166.

   In Erskine, a defendant misinformed of the statutory maxi-
mum penalty at his Faretta2 colloquy challenged the validity
of his waiver of counsel. The Ninth Circuit refused to apply
plain error despite Erskine’s failure to object to the oversight
by the district court, reasoning that such review

      is inapposite where a defendant has not yet been ade-
      quately informed of all the elements that he must
      take into account in making his decision to forgo
      counsel and where the error in question involves the
      failure to provide him with that information. Our
      requirements for reviewing the validity of a Faretta
      waiver are predicated on the fact that we do not
      expect pro se defendants to know the perils of self-
      representation, and consequently, we cannot expect
      defendants to recognize that they have not been cor-
      rectly and fully advised, let alone to point out the
      court’s errors.

Erskine, 355 F.3d at 1166.

   I find Erskine analogous to the situation at hand, and would
therefore hold that when a defendant requests to proceed pro
  2
   Faretta v. California, 422 U.S. 806 (1975).
22                     UNITED STATES v. BERNARD
se at a competency hearing,3 he has sufficiently put his com-
petency at issue to preserve a claim of invalid waiver of coun-
sel. In this special situation, it is paradoxical to expect a
defendant to recognize his own "gray area" mental compe-
tency, and then object to his own motion to proceed pro se.

   Because I agree with the majority that Edwards is properly
read as conferring discretion rather than imposing a mandate,
this court should review the district court’s decision not to
apply a higher pro se competency standard for abuse of dis-
cretion. See United States v. Johnson, 610 F.3d 1138, 1145
(9th Cir. 2010) ("Because Edwards holds that the Constitution
‘permits’ interfering with a Faretta request for ‘gray area’
defendants, it suggests an abuse of discretion standard.");
United States v. Berry, 565 F.3d 385, 389 (7th Cir. 2009)
(reviewing decision of whether "the court should not have
allowed Berry to represent himself . . . for an abuse of discre-
tion.").

                                     III.

                                     A.

   There are two relevant mental competency standards that a
district court may apply to a defendant seeking to represent
himself. First, a court may apply the competency standard for
a defendant to stand trial under Dusky v. United States, 362
U.S. 402, 402 (1960) (per curiam), which asks whether a
defendant has "sufficient present ability to consult with his
lawyer with a reasonable degree of rational understand-
ing—and whether he has a rational as well as factual under-
standing of the proceedings against him." Second, a court may
  3
   It is true that Bernard’s counsel also failed to object and, in fact, bears
substantial responsibility for the error. By this point in the proceedings,
however, counsel had moved to withdraw in light of Bernard’s motion to
proceed pro se. For all practical purposes then, it was Bernard who was
making the operative decisions at the competency hearing.
                     UNITED STATES v. BERNARD                         23
apply a distinct competency standard for self-representation
recognized by Edwards, 554 U.S. at 173-76, which allows a
district court to apply an undefined, higher standard to "gray
area" defendants who may be competent to stand trial but not
conduct one.

   The district court believed that it was compelled, presum-
ably under Godinez, to apply the Dusky competency standard
to defendants seeking self-representation. This exact issue
was presented in VanHoesen, where a defendant challenged
his waiver of counsel on the basis "that the district court was
unaware of Edwards and mistakenly believed that it lacked
discretion to prevent VanHoesen from representing himself."
450 F. App’x at 61. The Second Circuit concluded there was
no error, but only in light of "the district court’s awareness
that a defendant’s competence to represent himself may be
different from his competence to stand trial." Id. at 62. The
decision depended not on whether Edwards permitted or
required a different competency standard, but rather whether
"the district court was oblivious to the Edwards distinction."
Id. at 62 n.1.

   Unlike VanHoesen, however, here the record supports the
view that the district court was misled by counsel’s misstate-
ment of the applicable law and was otherwise unaware of
Edwards. As a result, the majority is incorrect to find no error
in this case simply because the district court reached, in the
majority’s estimation, a permissible result applying the wrong
law. This result-oriented approach is inappropriate when
reviewing a decision that is—as the majority acknowl-
edges—discretionary.4 See Kickapoo Tribe of Indians of the
Kickapoo Reserv. in Kan. v. Babbitt, 43 F.3d 1491, 1497
  4
   Of course, we frequently apply an outcome-centric analysis when
determining whether an abuse of discretion prejudices a defendant. But as
I explain later, that analysis is misplaced here, given my view that the
error in question—an invalid waiver of counsel—is a structural defect
defying any consideration of prejudice.
24                 UNITED STATES v. BERNARD
(D.C. Cir. 1995) ("The exercise of discretion contemplates
reasoned decision making on the basis of relevant and appro-
priate considerations to the task at hand.").

   It is well established, irrespective of the result that a court
reaches, that "[w]hen a court misapprehends or fails to apply
the law with respect to underlying issues, it abuses its discre-
tion." Gunnells v. Healthplan Servs. Inc., 348 F.3d 417, 446
(4th Cir. 2003); see also United States v. Brown, 415 F.3d
1257, 1266 (11th Cir. 2005) ("An abuse of discretion can
occur where the district court applies the wrong law . . . .").
And it should go without saying that a court manifestly abuses
its discretion when it does not even realize it has any. See
United States v. Roberson, 517 F.3d 990, 995 (8th Cir. 2008)
("[A] district court that is aware of an argument does not
abuse its discretion by not considering it. When a district
court does not consider an argument because it is unaware of
its power to do so, however, a remand is appropriate.").

   We routinely apply these principles in the context of sen-
tencing, where we have found an abuse of discretion when a
court "did not understand that it had discretion to depart from
the Guidelines." United States v. Herder, 594 F.3d 352, 363
(4th Cir. 2010); see also United States v. Brewer, 520 F.3d
367, 371 (4th Cir. 2008) ("We lack the authority to review a
sentencing court’s denial of a downward departure unless the
court failed to understand its authority to do so.").

   The majority insists that we must "interpret[ ] Edwards to
confer discretion, not to impose a new duty." Maj. Op. at 11
n.11. True enough in the abstract, but to grant a court discre-
tion to choose either competency standard "A" or competency
standard "B" means just that—a court has a choice. Here the
district court did not choose to apply the same competency
standard to pro se defendants. Rather, it felt constrained by its
own mistaken understanding of the law to grant Bernard’s
request to represent himself, despite (1) its own misgivings
about the wisdom of that choice, and (2) ample evidence that
                   UNITED STATES v. BERNARD                   25
would have supported a contrary decision under Edwards. I
cannot defer to the district court’s discretion here because the
court did not, as a subjective matter, believe it had any. See
Herder, 594 F.3d at 363. I would instead find that the district
court abused its discretion and proceed to consider the rem-
edy.

                               B.

  In my view, the district court’s abuse of discretion under
Edwards resulted in an invalid Faretta waiver, and as a result,
violated Bernard’s Sixth Amendment right to counsel. See
Iowa v. Tovar, 541 U.S. 77, 80-81 (2004) (characterizing an
invalid waiver of counsel as a violation of the Sixth Amend-
ment right to counsel). Assessing the effect of this error is, I
believe, inappropriate, because a defective Faretta waiver is
per se prejudicial. See United States v. Venable, 373 F. App’x
402, 402 (4th Cir. 2010) (unpublished) (reversing and
remanding an invalid waiver of counsel without assessing
prejudice).

   This is because an invalid waiver of counsel is tantamount
to the complete deprivation of counsel, which the Supreme
Court has recognized as structural error. See United States v.
Gonzalez-Lopez, 548 U.S. 140, 149 (2006) ("Such [structural]
errors include denial of counsel . . . ." (citing Gideon v. Wain-
wright, 372 U.S. 335 (1963))). This analogy derives from
Penson v. Ohio, 488 U.S. 75 (1988), where counsel represent-
ing a petitioner on appeal for state court criminal convictions
moved to withdraw on the basis that the appeal was meritless.
The state appellate court granted the motion, denied petition-
er’s motion to substitute new counsel, and "without the assis-
tance of any advocacy for petitioner . . . made its own
examination of the record to determine whether petitioner
received a fair trial and whether any grave or prejudicial
errors occurred therein." Id. at 79 (internal quotations omit-
ted).
26                    UNITED STATES v. BERNARD
   Because there were meritorious issues for appeal, the
Supreme Court concluded that the state appellate court ran
afoul of Anders v. California, 386 U.S. 738 (1967). More
importantly, the Court presumed prejudice on the basis that
"the denial of counsel in this case left petitioner completely
without representation during the appellate court’s actual
decisional process. This is quite different from a case in
which it is claimed that counsel’s performance was ineffec-
tive." Penson, 488 U.S. at 88.

   Our sister circuits have treated defective Faretta waivers as
structural Sixth Amendment errors not amenable to any preju-
dice inquiry. See United States v. Forrester, 512 F.3d 500,
508 (9th Cir. 2008) ("The failure to meet the requirements for
a valid Faretta waiver constitutes per se prejudicial error, and
the harmless error standard is inapplicable." (internal quota-
tions omitted)); United States v. Virgil, 444 F.3d 447, 456
(5th Cir. 2006) ("[We] hold now, as our sister circuits have,
that this type of Faretta error at trial is insusceptible to harm-
less error analysis . . . ."); United States v. Salemo, 61 F.3d
214, 221 (3d Cir. 1995) ("[W]e decline to engage in a harm-
less error analysis [where defendant did not validly waive
counsel]."), overruled on other grounds by United States v.
Turner, 677 F.3d 570 (3d Cir. 2012); United States v. Allen,
895 F.2d 1577, 1580 (10th Cir. 1990) ("Acceptance of an
invalid waiver in violation of a defendant’s Sixth Amendment
rights necessarily leaves him entirely without the assistance of
counsel at trial." (internal quotations omitted)).5

  In the same way, when a district court does not compre-
hend the full measure of its discretion under Edwards to safe-
guard a mentally ill defendant’s right to counsel, I would hold
  5
    The fact that Bernard enjoyed standby counsel does not cure the error.
See Salemo, 61 F.3d at 222 ("[W]e do not believe that the district court’s
instruction for Salemo’s appointed counsel to serve as standby counsel
during the sentencing is a sufficient substitute for obtaining a valid waiver
of the right to counsel from the defendant.").
                   UNITED STATES v. BERNARD                   27
that the error is tantamount to a defective waiver of that right,
which we should not test for prejudice. Instead, I would
reverse the judgment and remand for a new trial.

  I respectfully dissent.